Greg /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 18, 2014

                                      No. 04-14-00791-CV

                                     Michael Thomas PAUL,
                                           Appellant

                                                 v.

         GREG ABBOT ATTORNEY GENERAL FOR THE STATE OF TEXAS,
                              Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2001-CI-16843
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
         Texas Rule of Appellate Procedure 21.5(d) specifies the contents of a notice of appeal in
a civil case. TEX. R. APP. P. 21.5(d). On November 10, 2014, Michael Thomas Paul filed a
document in the trial court titled, “Affidavit of Appeal.” Although the document might be
construed as expressing Paul’s desire to appeal, the document fails to comply with Texas Rule of
Appellate Procedure 25.1(d) and is therefore defective. See id. Accordingly, Paul is ORDERED
to file a notice of appeal that complies with Rule 25.1(d) no later than 30 days from the date of
this order. See TEX. R. APP. P. 37.1. In the event Paul fails to comply with this order, this appeal
will be dismissed. See id.

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court